DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-2, 8, 10-12, 25-26, 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Bentley Publication No. US 2016/0241023.
	Regarding claim 1, Bentley discloses a system, comprising: 
a shunt clamp [Fig. 1B, 122]; 
an integrated circuit [Fig. 1B, integrated circuit/load inherently connected at the output terminal 104]; and 
a resistor [Fig. 1A, resistor 108, Fig. 1B, resistor shown] coupled between the shunt clamp and the integrated circuit [as shown in Fig. 1B], wherein the resistor has a first dynamic resistance at a first voltage value and a second dynamic resistance at a second voltage value; wherein the second resistance is higher than the first resistance [abstract; par. 0026 to par. 0035].
	Bentley does not explicitly disclose that that the resistor has first dynamic resistance at a voltage of 100 mV and second dynamic resistance at a voltage of 3 
	Regarding claim 2, Bentley does not explicitly disclose that the second dynamic resistance is at least ten times greater than the first dynamic resistance.  However, it would have been obvious to one having ordinary skill in the art at the time  of the filing of the invention to have the second dynamic resistance at least ten times greater than the first dynamic resistance, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 8, Bentley discloses that the resistor is coupled between the connector [Fig. 1A, 1B, connecter at the input terminal 102] and the integrated circuit [Fig. 1A, 1B, a load/integrated circuit connected at the output terminal 104], However, Bentley does not explicitly disclose that a connector configured to detachably couple to a cable, a memory card, or a subscriber identification module (SIM) card.  It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have a connector configured to detachably coupled to a cable, for the benefit of connecting to a power source.
  


	Regarding claims 11, 33, Bentley discloses that the shunt clamp comprises a Zener diode [Fig. 1A, Fig. 1B, Zener diode [Fig.1B, 122].
	Regarding claims 12, 34, Bentley discloses that the shunt clamp comprises a snap-back bipolar transistor [par. 0027].  
	Regarding claim 25, Bentley discloses a protection circuit, comprising: 
a first input/output (I/O) pin [Fig. 1B, input terminal 102]; 
a second I/O pad [Fig. 1B, output terminal 104]; 
a shunt clamp [Fig. 1B, Zener diode 122] coupled to the first I/O pad; and 
a resistor [Fig. 1B, resistor 108 as shown in Fig. 1A] coupled between the shunt clamp and the second I/O pad, wherein the resistor has a first dynamic resistance at a first voltage value and a second dynamic resistance at a second voltage value; wherein the second resistance is higher than the first resistance [abstract; par. 0026 to par. 0035].
	Bentley does not explicitly disclose that that the resistor has first dynamic resistance at a voltage of 100 mV and second dynamic resistance at a voltage of 3 volts, and that the second resistance is at least five times greater than the first resistance.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the first resistance at voltage of 100 mv and the second resistance at voltage of 3 V, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
.
	Claims 13-15, 20-21, 23, 35, 37, 45 are rejected under 35 U.S.C. 103 as being unpatentable over Bentley Publication No. US 2016/0241023, in view of Chiang et al. Publication No. US 2008/0042241.
	Regarding claims 13, 35, Bentley discloses a resistor, but does not disclose the detailed structure of the resistor.
	Chiang discloses a resistor and a manufacturing process of the resistor.  Chiang discloses that the resistor comprises a first N+ region [Fig. 1, N+ 17] on a substrate [Fig. 1, 11]; a second N+ region [Fig. 1, N+ 18] on the substrate; and an N-well [Fig. 1, 14, 15, 16] on the substrate, wherein at least a portion of the N-well is disposed between the first N+ region and the second N+ region [Fig. 1, portion 14 is disposed between 17 and 18].
	Bentley and Chiang are analogous resistors used in a protection circuit.  It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to incorporate Chiang’s resistor structure, for the benefit of manufacturing a voltage-controlled semiconductor structure comprising a resistor with high resistivity.

  	Regarding claims 15, 37, Chiang does not explicitly disclose that a depth of the N-well is less than a depth of the first N+ region and less than a depth of the second N+ region.  It would have been obvious matter of design choice to have the depth of the N-well less than the depth of first N+ region and the depth of second N+ region, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	Regarding claim 20, Chiang does not explicitly disclose that a length of the N-well between the first N+ region and the second N+ region is between 0.7 micron and 2.5 microns.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a length of he N-well between the first N+ and the second N+ region between 0.7 micron and 2.5 microns, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
	Regarding claim 21, Chiang does not explicitly disclose that an N-type doping density of the N- well is equal to or less than 1017/cm3.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have N-type doping density of the N- well is equal to or less than 1017/cm3, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836